Exhibit 10.2
Execution Copy
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into effective as of the 30th day of November, 2009 (the “Effective Date”),
among HCC, as hereinafter defined, and Cory L. Moulton (“Executive”). “HCC”
shall mean HCC Insurance Holdings, Inc., a Delaware corporation, and, where
applicable, any direct or indirect subsidiary of HCC. HCC and Executive are
sometimes collectively referred to herein as the “Parties” and individually as a
“Party.”
RECITALS:
     WHEREAS, Executive is to be employed as an officer or key employee of HCC;
     WHEREAS, it is the desire of HCC to engage Executive as an officer or key
employee;
     WHEREAS, Executive is desirous of being employed by HCC on the terms herein
provided; and
     WHEREAS, this Agreement amends and restates that certain Amended and
Restated Employment Agreement (the “Original Agreement”) dated effective as of
September 1, 2008 by and among the Executive and HCC, which Original Agreement
is deemed to be cancelled, terminated and of no further force or effect, as of
November 30, 2009.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
AGREEMENT
     1. Termination of Original Agreement and Term.
          (a) Effective as of the Effective Date, the Original Agreement shall
be cancelled, terminated and of no further force or effect.
          (b) Effective as of the Effective Date, HCC hereby employs Executive,
and Executive hereby accepts such employment, on the terms and conditions set
forth herein, for the period (the “Term”) commencing on the Effective Date and
expiring at the earlier to occur of (a) 11:59 p.m. on August 31, 2011 (the
“Expiration Date”) or (b) the Termination Date (as hereinafter defined).
     2. Duties.
          (a) Duties as Executive of HCC. Executive shall, subject to the
supervision of the Chief Executive Officer of HCC (the “CEO”) and the President
and Chief Operating Officer of HCC (“COO”) or such other person designated by
the CEO, act as the Executive Vice President — U.S. Property and Casualty
Operations of HCC in the ordinary course of business with all such powers
reasonably incident to the position or other such responsibilities or duties
that may be from

 



--------------------------------------------------------------------------------



 



time to time assigned by the CEO or President and COO. Executive may be
reassigned or transferred to another management position provided such position
provides the same or greater level of responsibility, as designated by the CEO.
During normal business hours, Executive shall devote his full time and attention
to diligently attending to the business of HCC. During the Term, Executive shall
not directly or indirectly render any services of a business, commercial, or
professional nature to any other person, firm, corporation, or organization,
whether for compensation or otherwise, without the prior written consent of the
CEO. However, Executive shall have the right to engage in such activities as may
be appropriate in order to manage his personal investments and in educational,
charitable and philanthropic activities so long as such activities do not
materially interfere or conflict with the performance of his duties to HCC
hereunder. The conduct of such activity shall not be deemed to materially
interfere or conflict with Executive’s performance of his duties until Executive
has been notified in writing thereof and given a reasonable period in which to
cure the same.
          (b) Other Duties.
          (1) If elected, Executive agrees to serve as a member of such
managerial committees of HCC and of any of its direct or indirect parents or
subsidiaries (collectively, “Affiliates”) and in one or more executive offices
of any of HCC’s Affiliates, provided Executive is indemnified for serving in any
and all such capacities in a manner acceptable to HCC and Executive. If elected,
Executive agrees that he shall not be entitled to receive any compensation for
serving as a director of HCC, or in any capacities for HCC or its Affiliates
other than the compensation to be paid to Executive by HCC pursuant to this
Agreement.
          (2) Executive acknowledges and agrees that he has read and considered
the written business policies and procedures of HCC as posted on HCC’s intranet
and that he will abide by such policies and procedures throughout the term of
his employment with HCC. Executive further agrees that he will familiarize
himself with any amendments to the policies and procedures and that he will
abide by such policies and procedures as they may change from time to time.
     3. Compensation and Related Matters.
          (a) Base Salary. Executive shall receive an initial base salary paid
by HCC of $525,000 per year during each year of the Term. At the sole discretion
of HCC, the base salary may be increased. For purposes of this Agreement, “Base
Salary” shall mean Executive’s initial base salary or, if increased, then the
increased base salary. The Base Salary shall be paid in substantially equal
semi-monthly installments.
          (b) Bonus Plan. During the Term, Executive shall be eligible to
receive, in addition to the Base Salary, an annual cash and/or stock bonus
payment in an amount, which may be zero, to be determined at the sole discretion
of the CEO in accordance with HCC’s policies. The CEO or such other person may
unilaterally reduce or eliminate any annual bonus payment, if any, up until the
time the bonus is actually paid (and notwithstanding any earlier, tentative
determination of the bonus amount). Subject to Sections 4(c) and 4(d), no bonus
payment shall be paid to Executive for a year if Executive’s Termination Date
occurs at any time during such year. Moreover, even if Executive is employed by
HCC on the last day of the year for which a bonus may be payable,

2



--------------------------------------------------------------------------------



 



Executive shall not be eligible for the payment of bonus compensation for such
year if this Agreement or his employment with HCC terminates for any reason,
other than Death or Disability, prior to the payment of such bonus compensation.
Such bonus shall not exceed two hundred percent (200%) of Executive’s Base
Salary for the bonus year.
          (c) Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable business expenses incurred by him (in
accordance with the policies and procedures established by HCC) in performing
services hereunder, provided that Executive properly accounts therefor in
accordance with HCC policy.
          (d) Other Benefits. From time to time HCC may make available other
compensation and employee benefit plans and arrangements. Executive shall be
eligible to participate in such other compensation and employee benefit plans
and arrangements on the same basis as similarly situated employees, subject to
and on a basis consistent with the terms, conditions, and overall administration
of such plans and arrangements, as amended from time to time. Nothing in this
Agreement shall be deemed to confer upon Executive or any other person
(including any beneficiary) any rights under or with respect to any such plan or
arrangement or to amend any such plan or arrangement, and Executive and each
other person (including any beneficiary) shall be entitled to look only to the
express terms of any such plan or arrangement for his or her rights thereunder.
Nothing paid to Executive under any such plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the Base Salary
payable to Executive pursuant to Section 3(a).
          (e) Vacation. Executive shall be entitled to twenty-five (25) vacation
days each year of full employment during the Term, exclusive of holidays, as
long as the scheduling of Executive’s vacation does not interfere with the
Company’s normal business operation. Vacation not used by Executive during the
calendar year will be forfeited. For purposes of this Paragraph, weekends shall
not count as Vacation days. Executive shall also be entitled to all paid
holidays given by the Company.
          (f) Perquisites. During the Term, Executive shall be entitled to
receive the perquisites provided for on Appendix 1 hereof.
          (g) Proration. The Base Salary and perquisites payable to Executive
hereunder in respect of any calendar year during which Executive is employed by
HCC for less than the entire year, unless otherwise provided on Appendix 1,
shall be prorated in accordance with the number of days in such calendar year
during which he is so employed.
          (h) Stock Options. Stock options, if any, issued to Executive during
the Term shall be issued under a stock option agreement containing terms with
respect to vesting and exercise upon the occurrence of certain termination
events that are substantially the same as those set forth on Exhibit 3(h)
hereto, subject to any then required approval by the Compensation Committee of
the Board. Further, HCC shall amend the grant agreements with respect to
outstanding options and shares of restricted stock held by Executive on the
Effective Date to provide that in the event of the termination of Executive’s
employment with HCC for any reason other than for “Cause” as defined in
Sections 4(a)(1)(ii)-(iv), specifically excluding “Cause” as defined in Sections
4(a)(1)(i) and 4(a)(1)(v), any unvested stock options and shares of restricted
stock the Executive owns on the

3



--------------------------------------------------------------------------------



 



Termination Date shall be accelerated such that all such options and shares of
restricted stock will become immediately vested as of the Termination Date.
     4. Termination.
          (a) Definitions.
          (1) “Cause” shall mean:
          (i) Executive’s failure or refusal to perform substantially his
material duties, responsibilities and obligations (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness or
other reasons beyond the control of the Executive) as determined in the sole
discretion of the CEO;
          (ii) any act involving fraud, misrepresentation, theft, embezzlement,
dishonesty or moral turpitude (“Fraud”) which results in material harm to HCC;
          (iii) conviction of (or a plea of nolo contendere) to an offense which
is a felony in the jurisdiction or which is a misdemeanor in the jurisdiction
involved but which involves Fraud;
          (iv) a material breach of this Agreement by the Executive, including
without limitation, any breach of the non-competition or confidentiality
provisions of this Agreement; or
          (v) Executive’s failure to act or discharge or negligently acting or
discharging any material part of his duties or obligations as determined in the
sole discretion of the CEO.
Provided that in the event that any of the foregoing events is capable of being
cured, HCC shall provide written notice to the Executive describing the nature
of such event and the Executive shall thereafter have ten (10) calendar days to
cure such event to the satisfaction of HCC.
          (2) A ”Disability” shall mean the inability of Executive to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
Executive shall be considered to have a Disability (i) if he is determined to be
totally disabled by the Social Security Administration or (ii) if he is
determined to be disabled under HCC’s long-term disability plan in which
Executive participates and if such plan defines “disability” in a manner that is
consistent with the immediately preceding sentence.
          (3) A ”Good Reason” shall mean any of the following (without
Executive’s express written consent):
     (i) A material diminution in Executive’s Base Salary;

4



--------------------------------------------------------------------------------



 



     (ii) Executive’s involuntary relocation to any place exceeding a distance
of 50 miles from the place of Executive’s normal place of employment on the
Effective Date, except for reasonably required travel by Executive on HCC’s
business; or
     (iii) Any material breach by HCC of any material provision of this
Agreement.
However, Good Reason shall exist with respect to an above specified matter only
if such matter is not corrected by HCC within thirty (30) days after HCC’s
receipt of written notice of such matter from Executive. Any such notice from
Executive must be provided within thirty (30) days after the initial existence
of the specified event. In no event shall a termination by Executive occurring
more than ninety (90) days following the initial date of the event described be
a termination for Good Reason due to such event, whether that event is corrected
or not.
          (4) “Termination Date” shall mean the date Executive’s employment with
HCC terminates or is terminated for any reason pursuant to this Agreement.
          (5) A “Change of Control” shall be deemed to have occurred if:
     (i) Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of HCC becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of 50% or more of HCC’s then outstanding
voting common stock; or
     (ii) The shareholders of HCC approve a merger or consolidation of HCC with
any other corporation, other than a merger or consolidation (a) in which a
majority of the directors of the surviving entity were directors of HCC prior to
such consolidation or merger, or (b) which would result in the voting securities
of HCC outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being changed into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation; or
     (iii) The shareholders approve a plan of complete liquidation of HCC or an
agreement for the sale or disposition by HCC of all or substantially all of
HCC’s assets.

5



--------------------------------------------------------------------------------



 



          (b) Termination Without Cause or for Good Reason: Benefits. In the
event HCC involuntarily terminates Executive’s employment with HCC without Cause
or if Executive terminates employment with HCC for Good Reason (a “Termination
Event”), this Agreement shall terminate and Executive shall be entitled to the
following severance benefits:
          (1) An amount equal to the greater of (i) the Base Salary (as defined
in Section 3(a)) that would have been payable after the Termination Date and
before the Expiration Date, at the rate in effect immediately prior to the
Termination Event, or (ii) one(1) year’s Base Salary at the Executive’s then
current Base Salary in effect at the Termination Date, in either case, payable
in a lump sum discounted at the rate of return on 90-day Treasury bills in
existence on the Termination Date to take into consideration the lump sum early
payment within ninety (90) days after the Termination Date; provided that such
payment shall in any event occur on or after such Termination Date and before
March 15 of the year following the year containing such Termination Date; and
          (2) Payment of all accrued Base Salary and unreimbursed business
expenses through the Termination Date in accordance with Section 3(c). Such
amounts shall be paid to Executive in a lump sum in cash within thirty (30) days
after the Termination Date.
          (c) Termination In Event of Death: Benefits. If Executive’s employment
with HCC is terminated by reason of Executive’s death during the Term, this
Agreement shall terminate without further obligation to Executive’s legal
representatives under this Agreement, other than for payment of all accrued Base
Salary through the Termination Date, unreimbursed business expenses through the
Termination Date in accordance with Section 3(c), the amount of any bonus under
Section 3(b) that relates to a prior year and that is unpaid as of the date of
death, and an amount equal to six (6) months’ Base Salary. Such amounts shall be
paid to Executive’s estate in a lump sum in cash within ninety (90) days after
the date of death; provided that such payment shall in any event occur on or
after such date of death and before March 15 of the year following the year of
death. Executive shall be entitled to consideration for a bonus payment under
Section 3(b) with respect to the year in which Executive dies; provided that the
payment of any such bonus, if any, shall in any event occur on or after such
date of death and before March 15 of the year following the year of death.
          (d) Termination In Event of Disability: Benefits. If Executive’s
employment with HCC is terminated by reason of Executive’s Disability during the
Term, this Agreement shall terminate, but HCC shall pay the Executive all
accrued Base Salary through the Termination Date, unreimbursed business expenses
through the Termination Date in accordance with Section 3(c), the amount of any
bonus under Section 3(b) that relates to a prior year and that is unpaid as of
the date of Disability, and an amount equal to six (6) months’ Base Salary. Such
amounts shall be paid to Executive in a lump sum in cash within ninety (90) days
after the Termination Date due to Disability; provided that such payment shall
in any event occur on or after such Termination Date and before March 15 of the
year following the year containing such Termination Date. Executive shall be
entitled to consideration for a bonus payment under Section 3(b) with respect to
the year in which Executive’s employment terminates due to Disability; provided
that any payment of such

6



--------------------------------------------------------------------------------



 



bonus, if any, shall in any event occur on or after such Termination Date and
before March 15 of the year following the year containing such Termination Date.
          (e) Voluntary Termination by Executive and Termination for Cause:
Benefits. Executive may voluntarily terminate his employment with HCC without
Good Reason by giving written notice of his intent and stating an effective
Termination Date at least ninety (90) days after the date of such notice;
provided, however, that HCC may accelerate such effective date by paying
Executive through the proposed Termination Date (but not to exceed ninety
(90) days). Upon such a termination by Executive or upon termination of
Executive’s employment with HCC for Cause by HCC, this Agreement shall terminate
and HCC shall pay to Executive all accrued Base Salary and all unreimbursed
business expenses through the Termination Date in accordance with Section 3(c);
provided, however, that in the event Executive is terminated for Cause as
defined in Sections 4(a)(1)(i) or 4(a)(1)(v), Executive shall be entitled to a
lump sum payment in the amount of one(1) year’s Base Salary at Executive’s then
current Base Salary in effect at the Termination Date. Such amounts shall be
paid to Executive in a lump sum in cash within thirty (30) days after the
Termination Date. Executive shall have no entitlement to any bonus for the year
in which the Termination Date occurs or for any unpaid bonus for the prior year.
          (f) Voluntary Termination by Executive after a Change of Control:
Benefits. If Executive’s authority, duties, or responsibilities are materially
diminished within twelve (12) months after a Change of Control occurs, Executive
notifies HCC of such diminution within thirty (30) days, and HCC does not fully
correct the condition within thirty (30) days after receiving such notice,
Executive may voluntarily terminate his employment with HCC and shall be
entitled to the following severance benefits:
          (1) An amount equal to the Base Salary (as defined in Section 3(a))
that would have been payable after the Termination Date and before the
Expiration Date, at the rate in effect immediately prior to the Termination
Date, payable in a lump sum discounted at the rate of return on 90-day Treasury
bills in existence on the Termination Date to take into consideration the lump
sum early payment within ninety (90) days after the Termination Date; provided
that such payment shall in any event occur on or after such Termination Date and
before March 15 of the year following the year containing such Termination Date;
and
          (2) All unreimbursed business expenses through the Termination Date in
accordance with Section 3(c). Such amounts shall be paid to Executive in a lump
sum in cash within thirty (30) days after the Termination Date.
          (g) Director and Officer Positions. Executive agrees that upon
termination of employment, for any reason, Executive will immediately tender his
resignation from any and all Board or officer positions held with HCC and/or any
of its Affiliates.
     5. Non-Competition, Non-Solicitation and Confidentiality. HCC agrees to
give Executive access to Confidential Information (including, without
limitation, Confidential Information, as defined below, of HCC’s Affiliates)
that Executive has not had access to or knowledge of before the execution of
this Agreement. At the time this Agreement is made, HCC agrees to provide
Executive with initial and ongoing Specialized Training, which Executive has not
had access to or knowledge of before the execution of this Agreement.
“Specialized Training”

7



--------------------------------------------------------------------------------



 



includes the training HCC provides to its employees that is unique to its
business and enhances Executive’s ability to perform Executive’s job duties
effectively. Specialized Training includes, without limitation, orientation
training; sales methods/techniques training; operation methods training; and
computer and systems training.
          (a) Non-Competition During Employment. Executive agrees that, in
consideration for HCC’s promise to provide Executive with Confidential
Information and Specialized Training, during the Term, he will not compete with
HCC by engaging in the conception, design, development, production, marketing,
or servicing of any product or service that is substantially similar to the
products or services which HCC provides, and that he will not work for, in any
capacity, assist, or become affiliated with as an owner, partner, etc., either
directly or indirectly, any individual or business which offers or performs
services, or offers or provides products substantially similar to the services
and products provided by HCC; provided, however, Executive shall not be
prevented from owning no more than 2% of any company whose stock is publicly
traded.
          (b) Conflicts of Interest. Executive agrees that during the Term, he
will not engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) that might adversely affect HCC or its Affiliates, including
ownership of a material interest in any supplier, contractor, distributor,
subcontractor, customer or other entity with which HCC and/or its Affiliates
does business or accepting any material payment, service, loan, gift, trip,
entertainment, or other favor from a supplier, contractor, distributor,
subcontractor, customer or other entity with which HCC does business, and that
Executive will promptly inform the CEO as to each offer received by Executive to
engage in any such activity. Executive further agrees to disclose to HCC any
other facts of which Executive becomes aware which in Executive’s good faith
judgment could reasonably be expected to involve or give rise to a Conflict of
Interest or potential Conflict of Interest.
          (c) Non-Competition After Termination. Executive agrees that in order
to protect HCC’s Confidential Information, it is necessary to enter into the
following restrictive covenant, which is ancillary to the enforceable promises
between HCC and Executive otherwise contained in this Agreement. Executive
agrees that Executive shall not, at any time during the Restricted Period (as
hereinafter defined), within any of the markets in which HCC has sold products
or services or formulated a plan to sell products or services into a market
during the last twelve (12) months of Executive’s employ, engage in or
contribute Executive’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, service, or development on which
Executive worked while employed by HCC. It is understood that the geographical
area set forth in this covenant is divisible so that if this clause is invalid
or unenforceable in an included geographic area, that area is severable and the
clause remains in effect for the remaining included geographic areas in which
the clause is valid. For the purpose of this Agreement, “Restricted Period”
means a period of twelve (12) months after termination of Executive’s employment
with HCC. The Restricted Period shall commence at the time Executive ceases to
be a full-time employee of HCC.
          (d) Confidential Information. Executive agrees that he will not,
except as the HCC may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of HCC, or
authorize anyone else to do these things at any time either during or subsequent
to his

8



--------------------------------------------------------------------------------



 



employment with HCC. This Paragraph shall continue in full force and effect
after termination of Executive’s employment and after the termination of this
Agreement. Executive’s obligations under this Paragraph with respect to any
specific Confidential Information and proprietary information shall cease when
that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately. It is understood that such
Confidential Information and proprietary information of HCC includes matters
that Executive conceives or develops, as well as matters Executive learns from
other employees of HCC. “Confidential Information” is defined to include
information: (1) disclosed to or known by Executive as a consequence of or
through his employment with HCC; (2) not generally known outside HCC; and
(3) that relates to any aspect of HCC, its Affiliates or their business,
finances, operation plans, budgets, research, or strategic development.
“Confidential Information” includes, but is not limited to, HCC’s and its
Affiliates’ trade secrets, proprietary information, financial documents, long
range plans, customer lists, employer compensation, marketing strategy, data
bases, costing data, computer software developed by HCC or its Affiliates,
investments made by HCC or its Affiliates, and any information provided to HCC
or its Affiliates by a third party under restrictions against disclosure or use
by HCC, its Affiliates or others.
          (e) Non-Solicitation. To protect the HCC’s Confidential Information,
and in the event of Executive’s termination of employment for any reason
whatsoever, whether by Executive or HCC, it is necessary to enter into the
following restrictive covenant, which is ancillary to the enforceable promises
between HCC and Executive otherwise contained in this Agreement. Executive
covenants and agrees that during Executive’s employment and for a period of
twenty-four (24) months from the date of termination of Executive’s employment
for any reason (the “Non-Solicitation Period”), Executive will not, directly or
indirectly, either individually or as a principal, partner, agent, consultant,
contractor, employee or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, except on behalf of
HCC and/or its Affiliates, solicit business, or attempt to solicit business, and
products or services competitive with products or services sold by HCC, from
HCC’s clients or customers, or those individuals or entities with whom HCC did
business during Executive’s employment. Executive further agrees that during
Executive’s employment and for the Non-Solicitation Period, Executive will not,
either directly or indirectly, or by acting in concert with others, solicit or
influence any HCC or HCC Affiliate employee to leave HCC’s employment.
          (f) Return of Documents, Equipment, Etc. All writings, records, and
other documents and things comprising, containing, describing, discussing,
explaining, or evidencing any Confidential Information, and all equipment,
components, parts, tools, and the like in Executive’s custody or possession that
have been obtained or prepared in the course of Executive’s employment with HCC
shall be the exclusive property of HCC, shall not be copied and/or removed from
the premises of HCC, except in pursuit of the business of HCC, and shall be
delivered to HCC, without Executive retaining any copies, upon notification of
the termination of Executive’s employment or at any other time requested by HCC.
HCC shall have the right to retain, access, and inspect all property of
Executive of any kind in the office, work area, and on the premises of HCC upon
termination of Executive’s employment and at any time during employment by HCC
to ensure compliance with the terms of this Agreement.

9



--------------------------------------------------------------------------------



 



          (g) Reaffirm Obligations. Upon termination of Executive’s employment
with HCC, Executive, if requested by HCC, shall reaffirm in writing Executive’s
recognition of the importance of maintaining the confidentiality of HCC’s
Confidential Information and proprietary information, and reaffirm any other
obligations set forth in this Agreement.
          (h) Prior Disclosure. Executive represents and warrants that Executive
has not used or disclosed any Confidential Information he may have obtained from
HCC prior to signing this Agreement, in any way inconsistent with the provisions
of this Agreement.
          (i) No Previous Restrictive Agreements. Executive represents that,
except as disclosed in writing to HCC, Executive is not bound by the terms of
any agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of Executive’s employment by HCC or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party.
Executive further represents that Executive’s performance of all the terms of
this Agreement and Executive’s work duties for HCC does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive in confidence or in trust prior to Executive’s employment
with HCC, and Executive will not disclose to HCC or induce HCC to use any
confidential or proprietary information or material belonging to any previous
employer or other party.
          (j) Breach. Executive agrees that any breach of Sections 5(a) through
(f) above cannot be remedied solely by money damages, and that in addition to
any other remedies HCC may have, HCC is entitled to obtain injunctive relief
against Executive. Nothing herein, however, shall be construed as limiting HCC’s
right to pursue any other available remedy at law or in equity, including
recovery of damages and termination of this Agreement and/or any termination or
offset against any payments that may be due pursuant to this Agreement.
          (k) Right to Enter Agreement; Payment of Loans. Executive represents
and covenants to HCC that he has full power and authority to enter into this
Agreement and that the execution and performance of this Agreement will not
breach or constitute a default of any other agreement or contract to which he is
a party or by which he is bound. Executive further acknowledges that he has
repaid all outstanding loans from HCC prior to entering into this Agreement.
          (l) Enforceability. The agreements contained in this Section 5 are
independent of the other agreements contained herein. Accordingly, failure of
HCC to comply with any of its obligations outside of this Section does not
excuse Executive from complying with the agreements contained herein.
          (m) Survivability. The agreements contained in this Section 5 shall
survive the termination of this Agreement for any reason.
          (n) Reformation. If a court concludes that any time period or the
geographic area specified in Sections 5(c) or (e) of this Agreement are
unenforceable, then the time period will be reduced by the number of months, or
the geographic area will be reduced by the elimination of

10



--------------------------------------------------------------------------------



 



the overbroad portion, or both, so that the restrictions may be enforced in the
geographic area and for the time to the fullest extent permitted by law.
     6. Assignment. This Agreement, and any rights and obligations hereunder,
may not be assigned by Executive and may be assigned by HCC only to a successor
by merger or purchasers of substantially all of the assets of HCC. HCC shall
obtain the assumption and performance of this Agreement by any such successor or
purchasers; provided, however, that such commitment by HCC (including a failure
to satisfy such commitment) shall not give Executive the right to object to or
enjoin any transaction among HCC, any of its Affiliates, and any such successor
or purchasers. To the extent a failure by HCC to satisfy the foregoing
commitment constitutes a material breach of this Agreement and to the extent not
cured in accordance with Section 4(a)(3), such failure shall constitute “Good
Reason” pursuant to Section 4(a)(3)(iii).
     7. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     8. Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as set forth below, or
by delivering the same in person to such party, or by transmission by facsimile
to the number set forth below (which shall not constitute notice). Notice
deposited in the United States Mail, mailed in the manner described hereinabove,
shall be effective upon deposit. Notice given in any other manner shall be
effective only if and when received:

     
If to Executive:
  Cory Moulton
 
  11511 Raintree Circle
Houston, Texas 77024
 
   
If to HCC:
  HCC Insurance Holdings, Inc.
 
  13403 Northwest Freeway
 
  Houston, Texas 77040
 
  Attn: General Counsel
 
  Fax: (713) 744-9648

     9. Waiver. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
     10. Severability. If any provision of this Agreement is determined to be
void, invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect.
     11. Entire Agreement. The terms and provisions contained herein shall
constitute the entire agreement between the parties with respect to Executive’s
employment with HCC during the time period covered by this Agreement. This
Agreement replaces and supersedes any and all existing agreements entered into
between Executive and HCC relating generally to the same subject

11



--------------------------------------------------------------------------------



 



matter, if any, and shall be binding upon Executive’s heirs, executors,
administrators, or other legal representatives or assigns. . Without limiting
the foregoing, after the Effective Date Executive shall have no right to any
benefit, compensation, or remuneration under the Original Agreement.
     12. Modification of Agreement. This Agreement may not be changed or
modified or released or discharged or abandoned or otherwise terminated, in
whole or in part, except by an instrument in writing signed by Executive and an
officer or other authorized executive of HCC.
     13. Understand Agreement. Executive represents and warrants that he has
read and understood each and every provision of this Agreement, and Executive
understands that he has the right to obtain advice from legal counsel of his
choice, if necessary and desired, in order to interpret any and all provisions
of this Agreement, and that Executive has freely and voluntarily entered into
this Agreement.
     14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflicts
of laws principles thereof.
     15. Jurisdiction and Venue. With respect to any litigation regarding this
Agreement, Executive agrees to venue in the state or federal courts in Harris
County, Texas, and agrees to waive and does hereby waive any defenses and/or
arguments based upon improper venue and/or lack of personal jurisdiction. By
entering into this Agreement, Executive agrees to personal jurisdiction in the
state and federal courts in Harris County, Texas.
     16. Tolling. If Executive violates any of the restrictions contained in
Sections 5(c) or (e), the Restricted Period and the Non-Solicitation Period,
respectively, will be suspended and will not run in favor of Executive from the
time of the commencement of any violation until the time when Executive cures
the violation to HCC’s satisfaction.
     17. Compliance With Section 409A.
          (a) Delay in Payments. Notwithstanding anything to the contrary in
this Agreement, (i) if upon the Termination Date, Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, or any regulations or Treasury guidance promulgated thereunder
(the “Code”) and the deferral of any amounts otherwise payable under this
Agreement as a result of Executive’s termination of employment is necessary in
order to prevent any accelerated or additional tax to Executive under Code
Section 409A, then HCC will defer the payment of any such amounts hereunder
until the date that is six (6) months following the date of Executive’s
termination of employment with HCC, at which time any such delayed amounts will
be paid to Executive in a single lump sum, with interest from the date otherwise
payable at the United States prime rate as published in the “Money Rates”
section of The Wall Street Journal on the first publication date coincident with
or immediately following the Termination Date, and (ii) if any other payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Code Section 409A, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Code Section 409A and if this subsection (ii) does not
otherwise cause the application of an accelerated or additional tax under Code
Section 409A.

12



--------------------------------------------------------------------------------



 



          (b) Overall Compliance. To the extent any provision of this Plan or
any omission from the Plan would (absent this Section 17(b)) cause amounts to be
includable in income under Code section 409A(a)(1), the Plan shall be deemed
amended to the extent necessary to comply with the requirements of Code section
409A; provided, however, that this Section 17(b) shall not apply and shall not
be construed to amend any provision of the Plan to the extent this Section 17(b)
or any amendment required thereby would itself cause any amounts to be
includable in income under Code section 409A(a)(1).
          (c) Reformation. If any provision of this Agreement would cause
Executive to occur any additional tax under Code Section 409A, the parties will
in good faith attempt to reform the provision in a manner that maintains, to the
extent possible, the original intent of the applicable provision without
violating the provision of Code Section 409A.
[signature page follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
copies, effective as of the date first written above.

                  EXECUTIVE:       HCC:
HCC Insurance Holdings, Inc.    
 
               
/s/ Cory L. Moulton
      By:   /s/ John N. Molbeck, Jr.    
Cory L. Moulton
          John N. Molbeck, Jr.,
Chief Executive Officer    
 
               
Date: November 23, 2009
      Date: November 23, 2009    
 
               
 
      Acknowledged by:    
 
               
 
      By:   /s/ William T. Whamond
 
William T. Whamond,
Executive Vice President and
Chief Financial Officer    
 
               
 
      Date: November 23, 2009    

Signature Page
Employment Agreement — Moulton

 



--------------------------------------------------------------------------------



 



APPENDIX 1
PERQUISITES

1.   Executive shall be entitled to a company-provided membership (to be owned
by Executive) at one country club and one health club to be agreed by the HCC
CEO. Monthly dues for such memberships shall be paid by the Company and shall
not exceed $12,000 per year, and the initial membership costs associated with
such two memberships shall not exceed $100,000 in the aggregate.

2.   First class domestic business travel and club class international business
travel using upgrades through HCC travel department.   3.   $1 million term life
policy.

 



--------------------------------------------------------------------------------



 



Exhibit 3(h)
Option Vesting and Exercise Provisions
Termination of Employment.
1. In the event the employment of the Employee is terminated by the Employee for
Good Reason (as such term is defined in the Amended and Restated Employment
Agreement between the Company and the Employee entered into effective as of
November 30, 2008 (the “Employment Agreement”)) or by the Company without Cause
(as such term is defined in the Employment Agreement), the Employee shall have
the right to exercise this option for the full number of shares not previously
exercised or any portion thereof, except as to the issuance of fractional
shares, to the full extent of this option at any time within the unexpired term
of this option.
2. In the event the employment of the Employee is terminated for Cause or by
Employee without Good Reason, the Employee shall have the right at any time
within thirty (30) days after the termination of such employment or, if shorter,
during the unexpired term of this option, to exercise this option for the full
number of shares not previously exercised or any portion thereof, except as to
the issuance of fractional shares, but only to the extent this option was
otherwise exercisable in accordance with Paragraph 4 hereof as of the date of
such termination of employment.
3. In the event the employment of the Employee is terminated by reason of
Disability, then the Employee shall have the right to exercise this option for
the full number of shares not previously exercised or any portion thereof,
except as to the issuance of fractional shares, to the full extent of this
option at any time within the unexpired term of this option.
4. In the event of the death of the Employee while in the employ of the Company
or the Subsidiaries, this option may be exercised for the full number of shares
not previously exercised, or any portion thereof, except as to the issuance of
fractional shares, to the full extent of this option at any time within the
unexpired term of this option, by the person or persons to whom the Employee’s
rights under this option shall pass by the Employee’s will or by the laws of
descent and distribution, whichever is applicable.
5. In the event the Employee terminates his employment on a Change of Control
(as defined in the Employment Agreement), then the Employee shall have the right
to exercise this option for the full number of shares not previously exercised
or any portion thereof, except as to the issuance of fractional shares, to the
full extent of this option at any time within the unexpired term of this option.

 